DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Pre-Appeal Brief filed on February 23rd, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 8, 10, 11, and 13 – 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abramov et al. (US 2019/0063881).
Regarding claims 1 and 22, Abramov et al. discloses a system (Fig. 2f) for aerial neutralization of a target aerial vehicle (104), comprising: a plurality of counter-attack unmanned aerial vehicles (UAVs 102), each comprising a flight control system (MIDAS, paragraph [0079]; IMU 224c which provides dynamic data using imaging system, paragraph [0099]) operable to facilitate flight of the counter-attack UAV to intercept a detected target aerial vehicle; and an aerial vehicle capture countermeasure (112) carried by the plurality of counter-attack UAVs, wherein the plurality of counter-attack UAVs are operable in a coordinated manner to capture the target aerial vehicle with the aerial vehicle capture countermeasure, wherein the aerial vehicle capture countermeasure comprises a transport position during flight of the plurality of counter-attack UAVs, and is movable to a deployed capturing position to capture the target aerial vehicle via coordinated flight of the plurality of counter-attack UAVs (paragraphs [0105], [0106]).
Regarding claim 2, Abramov et al. discloses that the at least one of the counter-attack UAV 15comprises at least one sensor (paragraphs [0092] – [0094]) configured to detect a position of the target aerial vehicle, wherein the flight control system comprises a flight controller (220) operable to control autonomous flight of the counter-attack UAV based on the detected position of the target aerial vehicle.  
20Regarding claim 3, Abramov et al. discloses that the at least one counter-attack UAV comprises a communication device (paragraph [0108]) communicatively coupled to other communication devices of at least one other counter-attack UAV or an external aerial vehicle detection system to communicate respective positions of at least one counter-attack UAV, thereby facilitating 25coordinated flight of the plurality of counter-attack UAVs.  
Regarding claim 4, Abramov et al. discloses an external aerial vehicle detection system (222) the external aerial vehicle detection system comprising at least one detection sensor operable to detect the target aerial vehicle and to provide command data to at least one of the plurality of counter- 5attack UAVs to facilitate interception of the target aerial vehicle by the plurality of counter-attack UAVs.  
Regarding claim 5, Abramov et al. discloses that the external aerial vehicle detection system is associated with a ground-based structure to monitor an 10airspace, wherein the at least one detection sensor comprises a plurality of detection sensors configured to detect a plurality of target aerial vehicles (paragraph [0089]).  
Regarding claim 6, Abramov et al. discloses that the at least one counter-attack UAV 15comprises at least one camera (226a) movably supported by the counter-attack UAV, the at least one camera movable to establish and modify a pointing position, based on the command data received from the external aerial vehicle detection system, to detect and track the target aerial vehicle.  
Regarding claim 207, Abramov et al. discloses that the aerial vehicle capture countermeasure comprises at least one flexible entangling element (net 112) configured to disrupt operation of the target aerial vehicle upon the counter-attack UAVs being in close proximity with the target aerial vehicle.  
Regarding claims 8 and 11, Abramov et al. discloses that the at least one flexible entangling element comprises a net, and wherein the transport position comprises a low-drag transport position (stowed) during flight of the plurality of UAVs (paragraph [0111]).  
Regarding claim 10, Abramov et al. discloses a base platform (106) supporting the plurality of counter-attack UAVs when in a grounded position, the base platform comprising a retainer device (retractable top, paragraph [0117]) supporting the aerial vehicle 10capture countermeasure when the plurality of counter-attack UAVs are in the grounded position. 
Regarding claim 13, the discussion of claims above is relied upon.
Regarding claim 14, Abramov et al. discloses a system (Fig. 2f) for detecting and neutralizing a target aerial vehicle (104), the system comprising: a plurality of counter-attack unmanned aerial vehicles (UAVs 102), each comprising a flight body and a flight control system (MIDAS, paragraph [0079]) that controls flight of the counter-attack UAV; an aerial vehicle capture countermeasure (112) coupled to the plurality of counter-attack UAVs; an aerial vehicle detection system comprising at least one detection sensor (paragraphs [0092] – [0094]) operable to detect a target aerial vehicle, and to provide command data to at least one counter-attack UAV to facilitate interception of the target aerial vehicle by the plurality of counter-attack UAVs; wherein, in response to upon interception of the target aerial vehicle, the plurality of counter-attack UAVs are operable in a coordinated manner to capture the detected target aerial vehicle with the aerial vehicle capture countermeasure, wherein the aerial vehicle capture countermeasure comprises a transport position during flight of the plurality of counter-attack UAVs, and is movable to a deployed capturing position to capture the target aerial vehicle via coordinated flight of the plurality of counter-attack UAVs (paragraphs [0105], [0106]). 
Regarding claims 15 – 21 and 23 – 31, the discussion of claims above is relied upon.
Regarding claim 32, Abramov et al. discloses that detecting the target aerial vehicle further comprises operating an optical sensor (paragraph [0092]) and a radar sensor (paragraph [0092]) each supported by the counter- attack UAV to detect a position of the target aerial vehicle.
Regarding claim 33, the discussion of claims above is relied upon.
Regarding claim 34, Abramov et al. discloses that detecting the target aerial vehicle further comprises operating a plurality of detection sensors to generate position data associated with the target aerial vehicle, the method further comprising eliminating position data associated with one or more detection sensors based on a credibility hierarchy associated with the plurality of detection sensors (paragraph [0134]).
Regarding claim 35, Abramov et al. discloses a tangible and non-transitory computer readable medium comprising one or more computer software modules (216) configured to direct one or more processors to9Art Unit: 3642:Examiner: Valentina XavierSerial No.: 16/151,316 Docket No.: 4000-18.0319.US.NPreceive data generated by one or more detection sensors, the data associated with a target aerial vehicle; determine a position of the target aerial vehicle based on the received data; and communicate command data associated with the determined position to at least one counter-attack unmanned aerial vehicle (paragraph [0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abramov et al. (US 2019/0063881).
Regarding claim 9, Abramov et al. fails to disclose that each counter-attack UAV comprises a force sensor coupled between the counter-attack UAV and the aerial vehicle capture countermeasure, the force sensor configured to sense a force exerted by the aerial vehicle capture countermeasure to facilitate 5coordinated flight of the plurality of counter-attack UAVs. Examiner takes Official Notice that force sensors are very well-known in the art (as evidenced by Liu US 2017/0205820; force sensor used to determine speed and direction of the UAV). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a force sensor in the UAV of Abramov et al. in order to sense the force exerted by the UAV and alleviate tension in the wires.
Regarding claim 12, Abramov et al. fails to teach at least one weighted component coupled proximate a lower area of the net, wherein the 25plurality of counter-attack UAVs support an upper area of the net such that the at least one weighted device at least partially maintains the net in the deployed position. Examiner takes Official Notice that weighted nets are very well-known in the art (as evidenced by Hayes et al. US 2017/0225784; element 812 or elements 601c and 601d). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a weighted component to the net of Abramov et al. in order to allow the net to maintain a deployed position when approaching the target vehicle.

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed 02/23/2022, with respect to the rejection(s) of claim(s) 1 – 35 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abramov et al. ‘881.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALENTINA XAVIER/Primary Examiner, Art Unit 3642